Per Curiam.

A county welfare department is limited to
the exercise of only those powers that are clearly and distinctly granted by the General Assembly. See State, ex rel. Clarke, v. Cook (1921), 103 Ohio St. 465, paragraph two of the syllabus; State, ex rel. Locher, v. Menning (1916), 95 Ohio St. 97, 99. There is no express statutory authority authorizing a county welfare department to contract out for its parent location services. Cf. R. C. 329.04(B). Thus, the board correctly determined that the welfare department could not contract out for its parent location services.
Respondent argues that a county welfare department has the authority to cooperate with and give financial assistance to other governmental agencies in operating any federal program. Pursuant to R. C. 329.04(F), alleges respondent, a county welfare department can be designated by a board of county commissioners to exercise and perform any powers and duties relating to welfare which the board of county commissioners has. Thus, according to the respondent, since a board can enter into contracts, like those at issue in this case, a welfare department, pursuant to R. C. 307.85(A), also has such authority in the establishing and operating of a federal program. See R. C. 5101.31(A); Social Security Act, Sections 651 et seq., Title 42, U. S. Code.
Assuming, arguendo, that respondent’s contention is correct, the record is devoid of any evidence demonstrating that the county welfare department had the authority to enter into these contracts. Thus, we need not construe the applicability of R. C. 329.04(F) and 307.85(A).
Relators also seek an award of attorney fees. That request is denied since respondent’s conduct does not warrant an award of attorney fees in this case. See Sorin v. Bd. of Edn. (1976), 46 Ohio St. 2d 177.
*115For the foregoing reasons, relators’ request for a writ of mandamus ordering the respondent to comply with the board’s order is granted. See State, ex rel. Osborn, v. Jackson (1976), 46 Ohio St. 2d 41.

Writ allowed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher and C. Brown, JJ., concur.